                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LINDA ESTES,

               Plaintiff,
                                                             No. 1:19-cv-00417-KRS-SCY
v.

BOARD OF REGENTS OF THE UNIVERSITY OF
NEW MEXICO, as Trustee for University of New
Mexico Hospital,

               Defendant.

       ORDER DENYING DEFENDANT’S MOTION TO DISMISS AND
GRANTING IN PART AND DENYING IN PART PLAINTIFF’S MOTION TO AMEND

       THIS MATTER comes before the Court on two motions. In the first, Defendant Board

of Regents of the University of New Mexico seeks dismissal of Plaintiff Linda Estes’ complaint

because, it argues, Estes’ Title VII claim is untimely. (Doc. 17). Estes, however, insists her Title

VII count relates back to the date she filed her original complaint, which occurred within the

applicable ninety-day deadline. In the second, Estes moves to amend her complaint to add a

cause of action for violation of the New Mexico Human Rights Act (“NMHRA”) against the

Board, Donna Helgesen, and Melisa Bruch. (Doc. 27). The Board asks the Court to deny the

proposed amendment as futile. With the consent of the parties to conduct dispositive

proceedings, see 28 U.S.C. § 636(c), the Court has considered the parties’ submissions along

with record. Having done so, the Court denies the Board’s motion to dismiss and grants in part

and denies in part Estes’ motion to amend.

                                        BACKGROUND

       Estes began employment with Maxim Healthcare, a staffing agency, as a nursing assistant

in 1996. (Doc. 1, 1st Am. Compl., ¶ 13). Maxim assigned Estes to work as a contract employee



                                                                                                   1
for the University of New Mexico Hospital. (Id., ¶ 14). Estes remained in that capacity until

May 2013. (Id.). During her time at the Hospital, another contract employee, Jeremy Solano,

“made inappropriate comments” including calling Estes “my cougar.” (Id., ¶¶ 15-16). Estes

pleaded for Solano to stop; however, her efforts were met with escalation. Solano began

“inappropriately touching [Estes] by slapping her buttocks.” (Id., ¶17).

       Estes complained to Maxim and the Hospital about Solano’s sexual harassment. Maxim

shirked responsibility and told Estes to raise the issue with the Hospital. (Id., ¶¶19-20). The

Hospital categorized Estes “DNR” for “do not return” when she reported Solano, ending her

employment at the Hospital in a constructive discharge. (Id., ¶¶21-22). Prior to reporting sexual

harassment, Estes received “complementary evaluations.” (Id., ¶23). The Hospital did not take

any action against Solano. (Id, at ¶24).

       Estes commenced this action on November 14, 2018 in the Second Judicial District Court

in Bernalillo County, New Mexico. In her original complaint, Estes sued the Board of Regents,

Helgesen, and Bruch for discrimination in violation of the NMHRA and breach of implied

contract. (Id., Compl.). On April 16, 2019, Estes filed a first-amended complaint in state court,

naming the Board of Regents as the only defendant. (Id., 1st Am. Compl.). The first-amended

complaint charged the Board with violating Title VII of the federal Civil Rights Act. (Id.). The

Board removed the matter to this Court on May 7, 2019.

                                           DISCUSSION

                  A. Defendant’s Motion for Judgment on the Pleadings

       The Board moves to dismiss Estes’ first-amended complaint because her Title VII claim

was not filed within ninety days of her receipt of the right-to-sue letter. Estes does not dispute




                                                                                                     2
the timing but maintains Federal Rule of Civil Procedure 15(c)’s relation-back doctrine saves her

otherwise untimely cause of action. The Court agrees with Estes.

                                                1. Standard

         A motion to dismiss 1 under Rule 12(b)(6) tests the sufficiency of a pleading within its

four corners. Mobley v. McCormick, 40 F.3d 337, 340 (10th Cir. 1994). A complaint is sufficient

when it “allege[s] facts that, if true, state a claim to relief that is plausible on its face.” Mayfield

v. Bethards, 826 F.3d 1252, 1255 (10th Cir. 2014) (internal quotation marks and citation

omitted). “Plausibility” asks whether, under the substantive law that governs the claims alleged,

the plaintiff has pleaded facts that “raise a right to relief above the speculative level.” Khalik v.

United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012); Robbins v. Oklahoma, 519 F.3d 1242,

1248 (10th Cir. 2008). In analyzing a complaint, the Court must assume the truth of the facts in

the pleading, take those facts in the light most favorable to the plaintiff, and assess whether they

give rise to a reasonable inference that the defendant is liable in light of the applicable law. See

Mayfield, 826 F.3d at 1255.

                                                   2. Analysis

         Title VII gives an aggrieved employee ninety days to sue her employer after receiving

notice from the EEOC of his or her right to sue. See 42 U.S.C. § 2000e-5(f)(1). This period is

not jurisdictional. See Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1850 (2019) (explaining “Title

VII’s charge-filing requirement is not of jurisdictional cast” and “speaks to . . . a party’s

procedural obligations” requiring “complainants to submit information to the EEOC and to wait

a specified period before commencing a civil action”). Because timeliness is not jurisdictional,


1
  Because the Board has not answered the complaint, the Court construes the Board’s motion for judgment on the
pleadings as one to dismiss under Rule 12(b)(6). See Fed. R. Civ. P. 12(c) (requiring the “pleadings to be closed” as
prerequisite to relief). The distinction is without difference in any event because Rule 12(c) employs the same
standard as Rule 12(b)(6).

                                                                                                                    3
the ninety-day period, if expired, operates as an affirmative defense. See id. at 1852 (describing

failure to follow the claims filing requirement of Title VII as a “potentially dispositive defense”).

Normally, a timeliness argument is not appropriately raised at the motion to dismiss stage, but

“[i]f the defense appears plainly on the face of the complaint itself, the motion may be disposed

of” under Rule 12(b)(6). Miller v. Shell Oil Co., 345 F.2d 891, 893 (10th Cir. 1965).

          Here, Estes raised Title VII on April 16, 2019 in her first-amended complaint. Estes

pleaded: (1) she filed a charge of discrimination with the EEOC and the New Mexico

Department of Workforce Solutions; (2) the EEOC on April 21, 2017 told the parties it had

referred the matter to the DOJ for litigation; (3) the DOJ did not initiate litigation; and (4) on

August 16, 2018, Estes was issued a right to sue letter. 2 (Doc. 1, 1st Am. Compl.). Under this

timeline, the Title VII claim falls outside the ninety-day deadline. Thus, unless Estes’ first

amended complaint relates back to the date she filed her original pleading, her Title VII is time

barred.

          Rule 15(c) provides that “[a]n amendment to a pleading relates back to the date of the

original pleading when . . . the amendment asserts a claim or defense that arose out of the

conduct, transaction, or occurrence set out—or attempted to be set out in the original pleading[.]”

Fed. R. Civ. P. 15(c)(1)(B). 3 An amendment may state an entirely new cause of action that

would otherwise be time barred so long as the “new ground for relief” does not rely on facts that

“differ in both time and type from those the original pleading set forth.” Mayle v. Felix, 545 U.S.

644, 650 (2005). In this case, Estes’ Title VII claim rests on identical, material facts as alleged


2
  The triggering date is the receipt of the right to sue notice. Here, the Board claims, and Estes does not contest, a
presumption that a claimant receives the right to sue within three days of its issuance. Goldsby v. James, 580 F.
App'x 685, 687 (10th Cir. 2014) (“Receipt by mail is presumed after three days.”)
3
  Because Estes filed her amended complaint in state court, an argument exists that state law, not federal law applies
to determine the propriety of relation back. The parties do not raise the issue, and in any event, New Mexico Rule 1-
015(C) materially mirrors the provisions of Rule 15(c). Compare Fed. R. Civ. P. 15(c)(1)(B) with Rule 1-015(c)(1),
N.M. R. Civ. P. Dist. Cts.

                                                                                                                    4
in Estes’ original complaint: Solano sexually harassed her, she reported the harassment to the

Hospital, she was designated DNR, and she no longer was scheduled for any work. True, the

legal theory has changed from discrimination under the NMHRA to discrimination under Title

VII, but this difference is without distinction to the relation-back doctrine. See Mayle, 545 U.S.

at 650. Accordingly, Estes’ Title VII cause satisfies Rule 15(c)’s test.

       The Board complains, however, that the original complaint was defective and therefore

provided no basis to which any amendment could relate back. In moving to dismiss in the state

court, the Board asserted Estes never filed a charge of discrimination with the state agency as the

NMHRA requires and implies Estes’ original complaint was legal nullity. This argument is

unpersuasive. The Board’s argument appears to rest on an affidavit from a Hospital employee

filed in state court memorializing a phone conversation with a New Mexico Human Rights

Bureau manager who apparently had no file on Estes. But even assuming the affiant possessed

personal knowledge and was not relating hearsay, Estes alleged in her original complaint that

she, in fact, filed a charge of discrimination with [the EEOC] and the New Mexico Department

of Workforce Solutions and Human Rights Division[.]” This allegation defeats the Board’s

contention because, on a motion to dismiss, Este’s complaint, not an affidavit, must establish

untimeliness. See Miller, 245 F.2d at 893 (“[i]f the defense appears plainly on the face of the

complaint itself, the motion may be disposed of” under Rule 12(b)(6)).

       The Board also contends the original complaint is a legal nullity because Estes

voluntarily withdrew it by filing an amended pleading. The Court struggles to understand this

point. If an original complaint becomes a nullity once an amended complaint is filed, there

would be no point to Rule 15’s relation back provision at all. In any event, the Tenth Circuit has

rejected such a narrow reading of relation back doctrine. May v. Segovia, 929 F.3d 1223, 1228



                                                                                                     5
(10th Cir. 2019) (explaining “[i]t cannot be correct that an amended complaint renders the

original complaint ‘of no legal effect’ for all purposes or else Rule 15(c) would be null”). While

the Ninth Circuit has concluded an amendment did not relate back to a withdrawn complaint, the

difference there was that the complaint was withdrawn before the amended pleading was

submitted. See Omnibus Fin. Corp. v. United States, 566 F.2d 1097, 1102 (9th Cir. 1977). Here,

the record shows only that an amended complaint superseded the original. Unlike Omnibus,

Estes did not formally withdraw the complaint.

       Finally, the Board maintains Rule 15’s relation-back doctrine cures technical pleading

problems, not failure to meet statutory deadlines. But the whole point of Rule 15(c) is to allow

new legal claims that would otherwise be barred by the expiration of a limitation’s period. And

courts that have examined relation back in the context of Title VII agree. See Sessions v. Rusk

State Hosp., 648 F.2d 1066, 1070 (5th Cir. 1981) (observing “[s]o long as the Title VII claim is

based on the discrimination originally charged in the complaint, allowing it to relate back to the

date of filing the Section 1981 claim works no hardship on the defendant for the original

complaint furnished adequate notice of the nature of the suit); Donnelly v. Yellow Freight Sys.,

Inc., 874 F.2d 402, 410 (7th Cir. 1989) (concluding that a Title VII claim “clearly relate[d] back”

to the filing of a discrimination claim under a state’s human rights act “[b]ecause the Title VII

and IHRA [Illinois Human Rights Act] claims are based upon identical facts and

circumstances”).

        In sum, the Court concludes that Estes’ Title VII claim relates back to the date the

original complaint was filed and is therefore timely. Accordingly, the Board’s motion to dismiss

is denied.




                                                                                                     6
                                   B. Plaintiff’s Motion to Amend

         Estes seeks leave of court to file a second-amended complaint to add a count against the

Board, Helegesen, and Bruch under the New Mexico Human Rights Act. The Board argues

amendment would be futile under the circumstances because Estes did not exhaust remedies

pertaining to the two individuals by naming them in her charge of discrimination. The Court

agrees with the Board that the proposed amended complaint is deficient, but will allow Estes to

file a second-amended complaint that omits Helegesen and Bruch.


                                           1. Standard

         “Rule 15(a)(2) provides that once the deadline for amendment as a matter of course has

passed, a party may amend its pleading only with the opposing party’s written consent or the

court's leave.” Birch v. Polaris Indus., 812 F.3d 1238, 1247 (10th Cir. 2015). The Court “should

freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). While the standard is liberal,

the Court need not grant leave where amendment would be futile. See Anderson v. Suiters, 499

F.3d 1228, 1238 (10th Cir. 2007). “A proposed amendment is futile if the complaint, as

amended, would be subject to dismissal.” Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir.

2004).

                                            2. Analysis

         The proposed second amended complaint’s only substantive difference is the

reintroduction of the NMHRA count from the original complaint against the Board, Helgesen,

and Bruch. Unlike Title VII, the NMHRA allow suits against individual employees as well as

the employer, where the individual has “supported” a discriminatory practice. See Sonntag v.

Shaw, 22 P.3d 1188, 1193 (N.M. 2001). The plaintiff, however, must exhaust her claims against

                                                                                                    7
each defendant by, inter alia, naming the individual as a respondent in her charge of

discrimination to the state agency. See id.

         Here, Estes does not argue she named Helgesen and Bruch in the charge. Instead, she

relies on Lobato v. State Env’t Dep’t, 267 P.3d 65 (N.M. 2012), for the proposition that the

charge-of-discrimination form available from the state agency is inadequate and misleading

because the form asks “for the name and address of the discriminating entity but not the names

and addresses of the individuals[.]” Id. But Lobato created a narrow exception applicable only

to “unwary claimants”— ones that file a charge in the state agency without the advice of counsel.

See Benavidez v. Sandia Nat'l Labs., 212 F. Supp. 3d 1039, 1086 (D.N.M. 2016) (citing

Muffoletoo v. Christus St. Vincent Regional Medical Center, 157 F. Supp. 3d 1107, 1114-15

(D.N.M. 2015). There is no indication here that Estes was unrepresented at the time of

submitting her paperwork or otherwise had not consulted with an attorney prior to doing so.

Thus, Estes falls outside Lobato’s narrow exception for unwary claimants.

         Although the proposed second-amended complaint is subject to dismissal with respect to

the individuals, the same is not true for Estes’ NMHRA claim against the Board. 4 The Hospital

is clearly identified in the charge as are facts supporting Estes’ claims of discrimination, and the

Estes’ cause against the Board is properly exhausted. Amendment in that limited respect is

warranted. It would be inappropriate, however, to allow Estes to file the second amended

complaint she proposes since that complaint is deficient as to the individuals and would result in

another round of motion practice. To avoid this outcome while recognizing Estes’ viable claim




4
 The Board continues to suggest that the charge of discrimination was never dual filed with the New Mexico Human
Rights Bureau and therefore no charge of discrimination was filed under the NMHRA and thus no exhaustion of
remedies occurred under the NMHRA. If correct, then even the NMHRA against the Board would fail. But this
assertion is directly at odds with the Notice of Non-Determination issued by the New Mexico agency. At any rate,
this issue is the one for summary judgment on a developed record, not at this initial stage of finalizing the pleadings.

                                                                                                                       8
under the NMHRA against the Board, the Court will direct Estes to file a second-amended

complaint that omits any claim against Helgesen and Bruch.

                                           CONCLUSION

       For the reasons stated above, Estes’ first-amended complaint states a viable cause of

action against the Board, but her proposed second-amended complaint that adds Helgesen and

Bruch back into the litigation under the NMHRA is subject to dismissal.

       IT IS, THEREFORE, ORDERED that Defendant’s motion for judgment on the

pleadings (Doc. 17) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff’s motion to amend her complaint (Doc. 27)

is GRANTED in part and DENIED in part. On or before December 4, 2019, Plaintiff shall

file a seconded-amended complaint that omits Helgesen and Bruch as defendants as well as any

claims against them.


                                                    _________________________________
                                                    KEVIN R. SWEAZEA
                                                    UNITED STATES MAGISTRATE JUDGE




                                                                                               9
